DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-19, in the reply filed on 11/2/2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing paragraph submitted on 5/11/2020 should reference the size of the file in bytes not kilobytes (KB).  In addition, the exact size of the file and not the approximate size of the file should be provided.  See MPEP 2422.03(I).  
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (WO 2017/135791, of record).
Li et al. discloses 1E4 antibodies that bind c-Met where the heavy chain variable domain comprises a CDR1 of SEQ ID NO: 5, a CDR2 of SEQ ID NO: 6, a CDR3 of SEQ ID NO: 7 and a light chain variable domain which comprises a CDR1 of SEQ ID NO: 8, a CDR2 of SEQ ID NO: 9 and a CDR3 of SEQ ID NO:10.  See at least abstract, claim 1, Table 1, and paragraphs [0041-0050 and 0076-0079].  Pharmaceutical compositions having pharmaceutically acceptable carriers, including for intravenous injection, are disclosed.  See at least paragraphs [00132, 00137, and 00143].   The antibody can be co-administered with other therapies to treat ischemic diseases.  See at least paragraph [00120]. 
The antibody of Li et al. can be considered to disclose mutant sequences of the heavy chain and light chain sequences recited in claim 14.  Claim 14 requires only an antibody capable of binding to c-MET comprising a heavy chain and a light chain.  The claims do not require any particular sequence for the antibody.  The pharmaceutical compositions of claims 15-18 are disclosed by Li et al.  With respect to claim 18, the instant specification acknowledges that ischemia is a condition caused by vascular endothelial cell injury.  See at least paragraph [0002] of the instant specification.

s 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetsch et al. (U.S. Patent Application Publication 20110239316, of record).
Goetsch et al. discloses antibodies that bind c-Met.  See at least abstract and claims.  Pharmaceutical compositions having pharmaceutically acceptable carriers, including for intravenous injection, are disclosed.  See at least paragraphs [0248-0250].  Combination products for sequential use containing the c-Met antibody and a cytotoxic/cytostatic agent are disclosed.  See paragraphs [0186 and 0189].  A mitotic inhibitor such as paclitaxel is disclosed as a cytotoxic/cytostatic agent.  See paragraphs [0190 and 0196].
The antibody of Goetsch et al. can be considered to disclose mutant sequences of the heavy chain and light chain sequences recited in claim 14.  Claim 14 requires only an antibody capable of binding to c-MET comprising a heavy chain and a light chain.  The claims do not require any particular sequence for the antibody.  The pharmaceutical compositions of claims 15-17 and 19 are disclosed by Goetsch et al.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is directed to an antibody or functional fragment thereof capable of binding to c-MET, comprising a heavy chain and a light chain, wherein: the heavy chain comprises at least one heavy chain variable region sequence selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, and a mutant sequence thereof; and the light chain comprises at least one light chain variable region sequence selected from the group consisting of SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, and a mutant sequence thereof.
Antigen binding activity for an antibody is provided by the six CDRs (three from the heavy chain and three from the light chain).  As written, claim 14 requires only one CDR from the heavy chain and one CDR from the light chain.  In addition, these two CDRs are not required to correspond to the recited sequences.  They can be mutant sequences with unspecified and undefined mutations.  The specification does not disclose other CDRs that can be combined with any of the recited CDRs or particular mutations that can be made to any of the recited CDRs to produce an antibody that will retain c-Met binding activity.
The CDRs corresponding to the IMGT CDR numbering convention disclosed in Table 1 define one particular anti-c-MET monoclonal antibody, 1H9D6.  See Example 4.  The specification does not disclose the complete variable heavy chain or variable light chain 
The structures of the claimed anti-c-Met antibodies are not adequately described. In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of thegenus are described in the patent. With the written description of a genus, however, merelydrawing a fence around a perceived genus is not a description of the genus. One needs to showthat one has truly invented the genus, i.e., that one has conceived and described sufficient 
See Ariad, 598F.3d at 1353 (The written description requirement guards against claims that “merely recite adescription of the problem to be solved while claiming all solutions to it and ... cover anycompound later actually invented and determined to fall within the claim's functionalboundaries.”). 
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification exemplifies CDRs from a single antibody having the properties recited in the claims and the structural variability of the antibodies claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 
The antibodies of the claims are not adequately described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is confusing in reciting “at least one heavy chain variable region” and “at least one light chain variable region.”  This claim language is confusing as SEQ ID NOS: 9-11 
Claim 16 is confusing in reciting how the composition is administered.  Claim 16 is directed to a composition and not a method.  As such, administration limitations (method limitations) do not clearly further define the product being claimed.  That is, the claim does not require any component in addition to the antibody and pharmaceutically acceptable carrier recited in  claim 15.  Claim 17 confusing for the same reason.
Claim 18 is confusing in reciting a “combination product for sequential administration.”   It is unclear whether multiple distinct products are being claimed in view of the “sequential administration” limitation.  It is unclear if the multiple products are packaged separately or present in different containers.  The metes and bounds of the claim cannot be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa